ORDER
The Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(a), RLDE, Rule 413, SCACR, because he has been indicted for conspiracy to distribute cocaine in violation of S.C.Code Ann. § 44-53-370(b)(l) (1985). Respondent consents to the interim suspension.
IT IS ORDERED that the petition is granted and respondent is suspended, pursuant to Rule 17, RLDE, Rule 413, SCACR, from the practice of law in this State until further order of the Court.
IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
FOR THE COURT